Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 2 to the Schedule 13D originally filed on August 21, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of Perfumania Holdings, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:April 30, 2012 RGARCIA INVESTMENT HOLDINGS, LLC By: /S/ RENE GARCIA Name: Rene Garcia Title: Manager GARCIA 2#2 By: /S/ JACQUELINE MARIE GARCIA HALEY Name: Jacqueline Marie Garcia Haley Title: Co-Trustee GARCIA 2#3 By: /S/ JACQUELINE MARIE GARCIA HALEY Name: Jacqueline Marie Garcia Haley Title: Co-Trustee CAROLINA MARIE GARCIA PIREZ 2 By: /S/ MARSHA G. WALTERS Name: Marsha G. Walters Title: AVP/Trust Officer JACQUELINE MARIE GARCIA HALEY 2 By: /S/ MARSHA G. WALTERS Name: Marsha G. Walters Title: AVP/Trust Officer VICTOR GARCIA 2 By: /S/ MARSHA G. WALTERS Name: Marsha G. Walters Title: AVP/Trust Officer PREMIER TRUST, INC. By: /S/ MARSHA G. WALTERS Name: Marsha G. Walters Title: AVP/Trust Officer JM-CO CAPITAL FUND, LLC By: /S/ JACQUELINE MARIE GARCIA HALEY Name: Jacqueline Marie Garcia Haley Title: Manager JACAVI INVESTMENTS, LLC By: /S/ JACQUELINE MARIE GARCIA HALEY Name: Jacqueline Marie Garcia Haley Title: Manager AQUA CAPITAL FUND, LLC By: Jacavi Investments, LLC, its Manager By: /S/ JACQUELINE MARIE GARCIA HALEY Name: Jacqueline Marie Garcia Haley Title: Manager /S/ CAROLINA MARIE GARCIA PIREZ CAROLINA MARIE GARCIA PIREZ / /S/ JACQUELINE MARIE GARCIA HALEY JACQUELINE MARIE GARCIA HALEY /S/ VICTOR GARCIA VICTOR GARCIA /S/ RENE GARCIA RENE GARCIA
